 METHODIST CHILDREN'S HOME OFMISSOURIMethodistChildren'sHome of MissouriandServiceEmployees, InternationalUnion, Local 50, AFL-CIO, Petitioner. Case 14-RC-74l 3February 22, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS JENKINSAND PENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Officer Ethel M.Shipley.Following the hearing,and pursuant toSection102.67 of theNational Labor RelationsBoard Rules and Regulations,Series 8, as amended,the Regional Director for Region 14 transferred thiscase to theNational LaborRelations Board fordecision.Thereafter,theEmployer filed a brief.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, asamended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade a t the hearing and finds that noprejudicial error was committed.Theyare herebyaffirmed.Upon the entire record in this case, the Boardfinds:The Petitioner seeks to represent certain employeesof the Employer.The Employercontends that itsoperations are essentially local in nature and that itsimpact upon commerce is insufficient to warrant theassertion of the Board's jurisdiction.We agree withthe Employer's contention.The facts,whichare essentially undisputed, showthat the Employer is a nonprofit corporation,closelyallied to theMethodist religion,which operates ahome for orphans and emotionally disturbed child-ren at two locations in St.Louis,Missouri. TheEmployer'smain facility consists of two buildings,one known as the Main Building,which houses thechildren and contains some offices,the other knownas the Social Services Building which primarilycontains office space.The main facility also containsa school for those children unable to attend publicschools.'At the time of the hearing, there were 21boys in residence at the main facility.The Employeris also responsible for children who have been placedin foster homes.1Although the Employer employs four teachers, in this connection, weare ofthe opinion that the recordas a whole demonstratesthat theEmployer is primarilya specializedchildcare institution,and that it isnot operated primarily as an educationalinstitutionor a "school."2Drexel Home. Inc.182 NLRB 1045 This child care facility does notfallwithin the term "nursing home" as we have applied that termor as it isgenerally usedin commonparlance. We have not previously,nor would we211In addition to the main facility, the Employer alsooperates a group foster home known as "HayesHouse," which is located approximately 5 miles fromthemain facility. Hayes House is primarily a placefor boys of high school age who have completed theirtreatment but have no home to return to. At the timeof the hearing, there were five boys in residence atHayes House.The parties stipulated that during 1972 the Em-ployer had gross revenues in excess of $300,000, andpurchased goods in excess of $14,000 directly fromsuppliers located outside the State of Missouri. TheEmployer receives over 80 percent of its income fromchurch-related contributions. An additional 7 per-cent is derived from nonchurch, private contrib-utions, while 1.3 percent comes from the parents ofboys receiving treatment in the Home. Finally, 7percent is supplied by Federal and local governmen-tal agencies.The Board has asserted jurisdiction over child-caring institutions inThe Children's Village, Inc.,186NLRB 953, andJewish Orphan's Home of SouthernCalifornia a/k/a Vista Del Mar Child Care Service,191NLRB 32. The employer inChildren'sVillage,supra,cared for approximately 240 boys, had grossannual revenues of $3.5 million, and annuallypurchasedgoods from out-of-state valued at$300,000 to $400,000. In asserting jurisdiction, theBoard noted that the employer met all of the Board'sordinary jurisdictional standards. The employer inJewish Children'sHome, supra,cared for approxi-mately 106 children, had gross revenues of 1.24million, and purchased food supplies valued in excessof $110,000 from a food service company locatedoutside the State. In asserting jurisdiction, the Boardagainnoted that the employer's revenues andexpenditureswere sufficient to meet any of theBoard's ordinary jurisdictional standards.Unlike eitherChildren's VillageorJewish Orphan'sHome,the revenues and expenditures of the Employ-er herein do not meet any of the Board's existingjurisdictional standards which conceivably might beapplicable to the Employer, with the exception of thenursing home standard.2 We find that the Employ-er's operations do not have the requisite impact uponcommerce to justify our assertion of jurisdictionherein .3 Accordingly, we shall dismiss the petition.now, therefore,applythe standard applicable to that classification ofinstitutions.3In the absence of any specific standards for this type of operation, wehave applied existing standards,but we leave open the question of whetheror not to establish a specific standard for such cases. SeeTheChildren'sVillage,Inc,186NLRB 953, andJewish Orphan's Home ofSouthernCalifornia,a/k/a VistaDel Mar Child Care Service,191 NLRB 32.209 NLRB No. 20 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERtional Union, Local 50, AFL-CIO, be, and it herebyIt ishereby ordered that the petition in Caseis,dismissed.14-RC-7413, filed by Service EmployeesInterna-